HUGHEfS/ J.'
Pauline " Allen brought her '.action "against *398the City of Lima in the Allen Common Pleas for personal injuries under and by virtue of 3714 GC., the negligence of the City being based upon a dangerous condition of a cross walk in the Public Square. A verdict was returned and judgment thereon was rendered in favor of Allen. Error was prosecuted and two questions were presented for determination.
Attorneys—Paul T. Landis, for City; Lip-pincott & Lippincott for Allen; all of Lima.
' First, whether or not the city must have actual notice of the dangerous condition existing to become liable for resulting injuries and,
Second, Whether or not evidence of loss of time and employment by Allen, who was a minor, was prejudicial error. The Court of Appeals held:
1. Rule in this state does not call for actual knowledge of dangerous conditions of streets and walks.
2. Rule is that notice or knowledge must be proven or it existed for such a length of time as to impute notice or knowledge.
3. It was for jury to determine whether the ■ condition existed for such -a length of time as to impute knowledge or notice to the City.
4. Since no objection was made to the introduction of evidence as to loss of time and employment by Allen, the city cannot now avail itself of the question.
Judgment affirmed.